Citation Nr: 1207645	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-45 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Propriety of the reduction in the disability evaluation assigned for type I diabetes mellitus from 60 percent to 20 percent, effective May 1, 2010.

2. Entitlement to service connection for diabetic retinopathy.

3. Entitlement to service connection for lymphedema of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

4. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6. Entitlement to an effective date earlier than April 23, 2009, for the award of service connection for peripheral neuropathy of the left and right lower extremities.
7. Entitlement to an effective date earlier than July 13, 2009, for the award of service connection for peripheral neuropathy of the left and right upper extremities.


REPRESENTATION

Appellant represented by:	Michelle Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to November 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of the propriety of the reduction in disability evaluation assigned to diabetes mellitus, service connection for lymphedema and diabetic retinopathy, and increased initial evaluations for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Neither a formal nor informal claim of entitlement to service connection for peripheral neuropathy of the lower extremities was received prior to April 23, 2009.

2. Neither a formal nor informal claim of entitlement to service connection for peripheral neuropathy of the upper extremities was received prior to July 13, 2009.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to April 23, 2009, for the award of service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2. The criteria for an effective date prior to July 13, 2009, for the award of service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

In any event, the Board notes that prior to the initial award of service connection, the Veteran was informed how VA assigns effective dates.  See, e.g., May, June and July 2009 notice letters.  He was notified that his claim was awarded with a specific effective date assigned and informed why an earlier effective date had not been assigned.  He was also informed how to appeal that decision, and he did so.  Moreover, the record shows that the appellant was represented by counsel throughout the instant appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as affording the opportunity for a personal hearing.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran also seeks effective dates earlier than April 23, 2009, and July 13, 2009, for the awards of service connection for peripheral neuropathy of the bilateral lower and upper extremities, respectively.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2011).

A review of the record indicates that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for peripheral neuropathy of the lower extremities prior to April 23, 2009, or peripheral neuropathy of the upper extremities prior to July 13, 2009.  Rather, on these dates, the Veteran contacted VA seeking to file a claim for these disabilities.  Furthermore, the Board notes the Veteran confirmed these dates as the first time he reported these conditions to VA with respect to filing a claim for benefits.  See December 2011 Board hearing transcript at 15.  

The Board acknowledges that the Veteran asserts he is entitled to an effective date as of the date of diagnosis.  However, as discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  As such, the Board finds that an effective date prior to April 23, 2009, for peripheral neuropathy of the lower extremities, or July 13, 2009, for peripheral neuropathy of the upper extremities, is not warranted, as the Veteran did not file a claim for service connection for these conditions prior to this date.  Thus, the Veteran's appeal must be denied.  Id.


ORDER

An effective date prior to April 23, 2009, for the award of service connection for peripheral neuropathy of the bilateral lower extremities is denied.

An effective date prior to July 13, 2009, for the award of service connection for peripheral neuropathy of the bilateral upper extremities is denied.


REMAND

The Veteran seeks service connection for lymphedema of the bilateral lower extremities and diabetic retinopathy, as well as increased initial evaluations for peripheral neuropathy of the bilateral lower extremities.  He has also appealed the reduction in disability evaluation assigned to diabetes mellitus, which was reduced from 60 percent to 20 percent effective May 1, 2010.  For the reasons below, the Board finds additional development is necessary prior to a decision on these issues.

With respect to the Veteran's claim of service connection for lymphedema of the bilateral lower extremities, the Board observes he was provided a VA examination in October 2009.  Following a physical examination of the Veteran and review of the claims file, the VA examiner noted that lymphedema is not secondary to his service-connected diabetes mellitus, noting that primary causes for this condition are hereditary in nature, with secondary causes being surgery, radiation treatment or traumatic injury.  The VA examiner further noted the Veteran suffered bilateral fractures of the tibia/fibulas, and related his lymphedema of the lower extremities to these injuries.  However, the Board notes the VA examiner did not provide an opinion regarding whether lymphedema was aggravated by the Veteran's service-connected diabetes mellitus.  In this regard, the Board notes the Veteran asserts his service-connected diabetes hindered his ability to recover from the tibia/fibula fractures, causing his lymphedema.

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the VA examiner did not address all aspects of the Veteran's secondary service connection claim, specifically aggravation, the Veteran must be provided a new VA examination with respect to his claim.  See 38 C.F.R. § 3.310(b).  

As a final note, the Board observes the Veteran testified at the December 2011 hearing that he receives ongoing treatment for his diabetes mellitus and peripheral neuropathy from a private physician.  He also testified that a private physician diagnosed him with diabetic retinopathy, a diagnosis not currently of record.  However, the Board observes records of such treatment have not yet been submitted by the Veteran and are potentially pertinent to the claims on appeal.  Thus, on remand, the AOJ should attempt to retrieve these records.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for each private provider from which he receives treatment for diabetes mellitus, peripheral neuropathy, diabetic retinopathy and/or lymphedema of the lower extremities.  The AOJ should then obtain any relevant treatment records identified by the Veteran.  Any negative response should be appropriately documented into the record.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of his lymphedema of the bilateral lower extremities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current lymphedema of the lower extremities is proximately due (caused by) to the Veteran's service-connected diabetes mellitus?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current lymphedema of the lower extremities has been aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus, to include hindering his ability to heal from bilateral tibia/fibula fractures?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability(i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


